UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4004


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROGER KEITH LUNSFORD,

                Defendant - Appellant.



                            No. 15-4005


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROGER KEITH LUNSFORD,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.    N. Carlton Tilley,
Jr., Senior District Judge.       (4:97-cr-00098-NCT-1; 4:97-cr-
00099-NCT-1; 1:14-cr-00190-NCT-1)


Submitted:   October 29, 2015             Decided:   November 13, 2015


Before DUNCAN, AGEE, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


J. Blake Norman, THE LAW OFFICE OF J. BLAKE NORMAN, Durham,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Graham T. Green, Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     A jury found Roger Lunsford guilty of two counts of armed

bank robbery, in violation of 18 U.S.C. § 2113(d) (2012), one

count of carry and use, by brandishing, of a firearm during a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii)

(2012), and one count of carry and use, by discharging, of a

firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)         (iii)    (2012).        The    district     court    sentenced

Lunsford to a total term of 454 months of imprisonment.                            These

convictions, and two other violations, served as the basis for a

petition    for    revocation       of    supervised      release.         The     court

revoked Lunsford’s supervised release and sentenced him to 36

months on the violations, to run concurrently to each other and

consecutively      to    the    sentence       imposed   on   the    armed       robbery

convictions.       On     appeal,    Lunsford        argues   that    the    district

court erred in denying his motion for acquittal on all counts,

that his sentence violates the Eighth Amendment, and that the

court    erred    in    revoking    his   supervised      release    based       on   the

robbery convictions.           Finding no error, we affirm

     We review de novo the district court’s denial of a Fed. R.

Crim. P. 29 motion for judgment of acquittal.                      United States v.

Smith, 451 F.3d 209, 216 (4th Cir. 2006).                        This court should

affirm    if,    when    the    evidence       is    viewed   in   the     light      most

favorable to the Government, “the conviction is supported by

                                           3
substantial evidence.”                United States v. Hickman, 626 F.3d 756,

762-63    (4th        Cir.     2010)    (internal           quotation          marks      omitted).

“‘Substantial evidence’ is ‘evidence that a reasonable finder of

fact    could     accept       as     adequate        and    sufficient          to      support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.’”

United States v. Green, 599 F.3d 360, 367 (4th Cir.) (quoting

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc)),     cert.       denied,        562 U.S. 913       (2015).            A    defendant

challenging       evidentiary          sufficiency           “faces       a     heavy         burden.”

United States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007).

Reversal of a conviction on these grounds is limited to “cases

where    the     prosecution’s          failure        is    clear.”            Id.      at     244-45

(internal quotation marks omitted).

       Lunsford argues that the district court erred in denying

his     motion        for    acquittal       because        the     Government            presented

insufficient evidence identifying him as the perpetrator of the

crimes.          We     have    reviewed        the     record          with    the       requisite

standards       and     conclude        that    there        is     a     litany         of     strong

circumstantial evidence linking Lunsford to both robberies.                                       The

evidence was sufficient to support the convictions.

       Next,      Lunsford          briefly     argues        that        his        sentence       is

categorically disproportionate, violating the Eighth Amendment.

He     suggests        that    because        the     statutory          mandatory            minimum

sentence    was        32    years,    the     court        was   unable        to       review    his

                                                4
individual characteristics and establish a sentence to meet the

goals of 18 U.S.C. § 3553(a) (2012).                     Although challenges to a

sentence on Eighth Amendment grounds ordinarily are reviewed de

novo,      United    States     v.   Malloy,     568 F.3d 166,    180   (4th    Cir.

2009),      where,       as    here,     a   defendant         fails     to     raise     a

constitutional challenge to his sentence in the district court,

this court’s review is for plain error only.                        United States v.

Olano, 507 U.S. 725, 732-33 (1993).

      The Eighth Amendment provides that “[e]xcessive bail shall

not   be    required,     nor    excessive       fines    imposed,      nor   cruel     and

unusual      punishments        inflicted.”            U.S.    Const.    amend.       VIII.

Punishment qualifies as “cruel and unusual not only when it is

inherently barbaric, but also when it is disproportionate to the

crime for which it is imposed.”                   United States v. Cobler, 748
F.3d 570, 575 (4th Cir.) (internal quotation marks omitted),

cert. denied, 135 S. Ct. 229 (2014).                     A defendant may challenge

the proportionality of a sentence under the Eighth Amendment in

two   ways;      under    an    “as-applied”       challenge,      he    contests       the

length      of   a    certain        term-of-years       sentence       based    on     the

circumstances in a particular case.                      Id.     In a “categorical”

challenge, a defendant asserts that an entire class of sentences

is disproportionate based on the nature of the offense or the

characteristics of the offender.                 Id.



                                             5
      Lunsford’s       challenge,       which    sounds     in    a     categorical

analysis, fails because “[t]he present case involves neither a

sentence of death nor a sentence of life imprisonment without

parole for a juvenile offender, the only two contexts in which

the      Supreme     Court      categorically         has    deemed         sentences

unconstitutionally          disproportionate.”          Cobler, 748 F.3d   at

580-81.       In     addition,     we    have    upheld     the   imposition       of

sentences,    such     as    Lunsford’s,      that   were   based      on    multiple

§ 924(c) convictions.          See United States v. Camps, 32 F.3d 102,

106 (4th Cir. 1994); United States v. Raynor, 939 F.2d 191,

193-94    (4th     Cir.   1991).        Lunsford     does   not   show      that   his

sentence is constitutionally infirm and that the court plainly

erred in imposing the sentence.

      Finally, Lunsford argues that the evidence did not support

the revocation of his supervised release based on the robbery

and firearm convictions.            Lunsford’s arguments echo the same

challenges to the sufficiency of the evidence on the convictions

affirmed above.        We review a district court’s judgment revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.       United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).        To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                18 U.S.C. § 3583(e)(3) (2012);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

                                          6
This burden “simply requires the trier of fact to believe that

the existence of a fact is more probable than its nonexistence.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal quotation marks omitted).

     This court “review[s] a district court’s factual findings

underlying   a     revocation    for    clear    error.”    United       States     v.

Padgett, 788 F.3d 370, 373 (4th Cir. 2015), petition for cert.

filed, ___ U.S.L.W. ___, (U.S. Oct. 13, 2015) (No. 15-6499).

“Clear   error     occurs   when   the    reviewing    court      on    the    entire

evidence is left with the definite and firm conviction that a

mistake has been committed.”              United States v. Cox, 744 F.3d
305, 308 (4th Cir. 2014) (internal quotation marks and ellipsis

omitted).    We conclude that the district court did not clearly

err in its factual findings, and its conclusion that Lunsford

committed    the    violations      associated      with    the    robberies         is

soundly supported by a preponderance of the evidence.

     Accordingly, we affirm the criminal judgment and revocation

of supervised release.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court    and    argument   would       not    aid   the

decisional process.

                                                                             AFFIRMED




                                         7